On January 22, 1993, the Defendant’s sentence for Theft was revoked and he was sentenced to ten (10) years in the Montana State Prison. Credit for 119 days time served. The Court recommends that the Defendant complete an alcohol treatment program while at the Montana State prison, and that he not be considered for release to a pre-release center until the alcohol treatment program has been completed. Plus conditions as stated in the January 22,1993 Judgment of Judge Langton.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to four (4) years in the Montana State Prison with the condition that the Defendant not be eligible for parole until he successfully completes the alcohol treatment program he is currently in. All conditions listed in the January 22,1993 Judgment by Judge Langton still apply. The Defendant is given credit for 119 days time served.
The reasons for the decision are:
*38DATED this 6th day of May, 1993.
(1) to make the sentence more in line with other sentences of first time offenders; and
(2) to make sure the Defendant receives the necessary alcohol treatment.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Mr. Hunter for representing himself in this matter.